Citation Nr: 1536614	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty for less than 90 days from January 1971 to March 1971. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans law Judge via videoconference technology in September 2007.  The appeal was remanded for evidentiary development in May 2008, June 2009, and August 2010.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting VLJ that conducted the September 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

Accordingly, in an April 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion to Vacate and Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In so doing, the Court vacated the April 2015 decision and remanded the case to the Board for action consistent with JMR.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 JMR, the Parties found that the Board erred in failing to obtain the Veteran's treatment records from the Ventura, California Vet Center.  The parties agreed that in the event the RO receives records of treatment from the Ventura Vet Center and continues to deny the Appellant's claim, the Board must address on review whether the content of the Vet Center records, if obtained, impacts its reliance on the VA examination reports of record, including an October 2009 VA examination report and December 2010 addendum. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide copies of any pertinent private treatment records or, alternatively, that he provide sufficient information and authorization for VA to assist him in obtaining any such records.

2.  Obtain all outstanding Vet Center records related to the Veteran's psychiatric treatment, to specifically include the Ventura, California ,Vet Center.  All outstanding VA treatment records related to the Veteran's psychiatric disability should also be obtained.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).
 
3.  If (and only if) additional, pertinent Vet Center and or VA treatment records are obtained, an addendum medical opinion should be obtained (from the examiner who previously evaluated the Veteran, if possible) based on the evidence of record.  The examiner is requested to review the appellate record, to include this remand and JMR.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner should provide the following:

(a)  Please state whether the Veteran current has, or for any identifiable period of time during this appeal had, a diagnosis of PTSD under the criteria set forth in DSM-5.

(b)  If, and only if, PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD is the result of any in-service event.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.

(c)  If an acquired psychiatric disorder other than PTSD is found, to include dysthymic disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during his period of active duty.  If it is found that any such disorder clearly and unmistakably existed prior to service, an opinion must also be provided addressing whether it underwent any permanent increased in severity in service or whether it clearly and unmistakably was not aggravated beyond its natural progression during service or as a result of an event in service.  

A detailed review of the records in this case is required.  The critical question in this case is whether the Veteran has a psychiatric disorder that is related to service.  Any pertinent findings as to the Veteran's credibility, including as an accurate historian of his psychiatric disability, treatment, or symptom manifestations, should be noted for the record.  

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


